Citation Nr: 0103383	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  94-17 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a 
shrapnel wound of the right lower extremity, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  This case comes to the Board of Veterans' Appeals 
(Board) from a September 1993 RO decision which denied an 
increase in a 10 percent rating for residuals of a shrapnel 
wound of the right lower extremity.  

In a February 1999 decision, the RO granted service 
connection and a 10 percent rating for stasis dermatitis as 
secondary to service-connected residuals of a shrapnel wound 
of the right lower extremity.  Also, the RO denied service 
connection for circulation problems, claimed as secondary to 
service-connected residuals of a shrapnel wound of the right 
lower extremity.  In May 1999, the RO denied service 
connection for neurological problems, claimed as secondary to 
service-connected residuals of a shrapnel wound of the right 
lower extremity.  In reviewing the issue on appeal in the 
present decision, the Board will take into account all 
residuals (except stasis dermatitis) of a shrapnel wound of 
the right lower extremity, including any circulatory and 
neurological deficits, despite the RO having considered them 
as separate issues.  

The Board notes that in April 2000 the veteran submitted a 
claim for service connection for post-traumatic stress 
disorder.  As this issue has not been developed by the RO, it 
is referred to the RO for further appropriate consideration. 

The Board also notes that in August 2000 the RO sought to 
clarify the veteran's request for a hearing before a member 
of the Board, but in a November 2000 telephone call the 
veteran indicated he was unable to appear at a hearing either 
at the RO or in Washington, D.C.  



FINDING OF FACT

Residuals of a shrapnel wound of the right lower extremity 
are manifested by no more than a moderate injury to Muscle 
Group XI, and by a well-healed painful scar.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shrapnel wound of the right lower 
extremity (excluding scar) have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.56, 4.73, Code 5311 (1997 
and 2000).

2.  The criteria for a separate rating of 10 percent for a 
shrapnel wound scar of the right lower extremity have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Code 
7804 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from March 1943 to December 
1945.  Service medical records show that he sustained a 
penetrating shell fragment wound to the right lower extremity 
in enemy action on August 11, 1944 in France.  He was 
initially treated with a Sulfa dressing and admitted to an 
evacuation hospital in good condition, where the wound was 
debrided (it was noted that a fragment was not removed).  
Subsequently, at a general hospital in England, the wound in 
the lower part of the right leg, lateral to the tibia, was 
noted to be clean.  X-rays of the lower right leg revealed 
one large and many small pieces of shrapnel lying in the soft 
tissues, in a lateral and posterior general distribution.  On 
August 19, 1944, the veteran underwent a secondary closure of 
his wound.  On August 23, he underwent surgery for removal of 
a foreign body in the right leg and secondary closure of the 
wound.  His condition was thereafter noted to be good, and he 
was administered antibiotics.  Several days later in August 
1944 part of the sutures were removed, and his wound was 
noted to be healing normally.  On September 12, 1944, it was 
noted his wound was almost entirely healed, and on September 
26, 1944 it was noted his wound was healed.  On October 2, 
1944, it was noted his wound had healed, he had good 
function, and he was referred for rehabilitation.  On October 
10, 1944, he walked well and was in need of conditioning.  
After a period of rehabilitation, the veteran was discharged 
to duty on November 20, 1944.  On a December 1945 physical 
examination for separation purposes, the veteran had a scar 
of the right leg, no musculoskeletal defects, a normal 
cardiovascular system, and no neurological diagnosis.  

On a March 1961 VA examination, the veteran complained that 
there was swelling at the right ankle upon prolonged 
standing.  He also complained of a feeling of numbness in the 
area of the shell fragment wound.  On examination, there was 
a 3 cm. by 3 cm. round, depressed, well-healed scar of the 
medio-lateral aspect of the right lower leg.  There was no 
pain, swelling, tenderness, indication of infection, or 
inflammation.  There were no circulatory deficiencies.  
Sensation was intact except in the area of the scar tissue.  
There was no limitation of motion.  X-rays of the right leg 
were negative.  The diagnosis was residuals of a shell 
fragment wound of the right leg.  

In a March 1961 decision, the RO granted service connection 
and a 10 percent rating for residuals of a shrapnel wound of 
the right leg.  

On a April 1966 VA examination, there were two scars on the 
anterior lateral aspect of the right leg, both approximately 
1 inch in length (one in the proximal third of the tibia and 
the other in the distal third of the tibia).  There was 
decreased sensation down on to the dorsum of the foot, distal 
to the distal scar.  There was some weakness of the toe 
extensors.  There was decreased range of motion of the right 
ankle.  The veteran's main complaint was difficulty in 
swelling, particularly at night.  The examiner stated that 
functioning of the right leg was good at present.  X-rays of 
the right tibia and ankle revealed essentially normal bones 
and joints.  

A November 1975 VA outpatient record indicates a complaint of 
pain in the right leg.  An examination revealed tenderness 
over a right leg scar, which was slightly depressed with some 
loss of tissue.  The diagnosis was right leg shrapnel wound.  

VA outpatient records show that in May 1993 the veteran 
complained of pain and swelling in the right ankle.  An 
examination revealed mild swelling in the ankle.  The 
assessment was hypertension, stable.  X-rays of the right 
ankle reportedly showed a non-displaced fracture of the 
malleolus.  On a May 1993 orthopedic consultation, the 
veteran did not recall any ankle injury other than the 
shrapnel injury to the mid-portion of his right lower leg in 
service.  The doctor stated that recent X-rays showed a 
barely visible curving line in the proximal part of the 
malleolus.  The doctor did not know how long the line had 
been present as there was no history of an accident, and he 
stated that if it was a fatigue fracture the time [of 
incurrence] was not known.  The veteran complained of pain 
throughout the entire foot and leg.  The doctor noted that he 
walked without a limp and had good range of motion in the 
ankle, and that there was at least 2+ pitting edema 
throughout the lower leg plus a venous rash.  An elastic 
ankle support was ordered for the veteran.  In June 1993, the 
veteran had no complaints except for ankle discomfort.  An 
examination revealed tenderness of the malleolus on the right 
side.  The assessment was hypertension, controlled.  In June 
1993, he was seen by an orthopedic surgeon regarding the 
lateral malleolus of the right leg, bringing with him new X-
rays of his right ankle.  The doctor stated that the X-rays 
did not show a linear fracture in the malleolus and that the 
radiologist did not report any fracture.  A re-examination of 
the right ankle showed distinct swelling.  It was also noted 
that there was swelling of the left ankle and that the 
veteran was being treated for hypertension.  There was normal 
range of motion of the right ankle without pain and no 
specific point of tenderness.  In reviewing all the records, 
the doctor felt the veteran did not require any orthopedic 
treatment other than using an elastic bandage and elevating 
his foot often during the day.  

In June 1993, the RO received the veteran's claim for an 
increased rating for residuals of a shrapnel wound of the 
right lower extremity.  He stated he was having additional 
problems, including foot and skin problems.  

In a September 1993 decision, the RO denied an increase in a 
10 percent rating for residuals of a shrapnel wound of the 
right lower extremity.  

In an October 1993 letter, the veteran expressed his 
disagreement with the RO's decision, stating that when he was 
wounded in the right leg the shrapnel tore the ligament in 
half, hit the bone, and broke into pieces.  He stated that in 
his first operation the doctor tied the ligament together and 
that in the second operation a large piece of shrapnel was 
removed from the leg (leaving small pieces too numerous to 
remove).  He claimed the shrapnel led to much scar tissue 
which in turn caused circulatory problems (controlled by an 
orthopedic stocking) and numbness.  He also claimed to have 
dry skin and swelling of the ankle and foot.  

On a November 1993 VA examination of muscles, it was noted 
the veteran had two scars on the anterior aspect of the right 
leg, about one inch each.  He reported that over the years he 
had pain in the leg for some part of every day, which had 
increased in severity to the point where he could now walk 
only about a block.  He stated he also had problems walking 
one flight of stairs.  On examination, the examiner noted 
there was swelling of the right ankle (+1 at present), which 
the veteran described to be at least +2 as the day went on.  
The range of motion of the right ankle was 10 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  There was no 
tissue loss.  The right leg was swollen one-half inch over 
the left leg.  There was +1 edema.  Strength appeared normal.  
There was pain over the scars with light touch.  

In his January 1994 substantive appeal, the veteran claimed 
his residuals of a shrapnel wound of the right lower 
extremity warranted a 50 percent rating.  He stated that he 
experienced pain, numbness, and swelling from the shrapnel 
wound and that walking was painful.  He stated that "the 
arthritis and dislocated fracture" made his condition 
extremely painful.  

In a June 1994 statement, the veteran asserted that, in 
contrast to the statements made by the VA examiner, his right 
ankle was not actually examined.  He claimed that one VA 
doctor informed him that he had an "undisplaced" fracture 
of the right ankle while another VA doctor stated there was 
no fracture.  He claimed there must be something which was 
causing his ankle pain and swelling.    

VA X-rays of the right ankle in November 1994 revealed 
minimal osteoarthritic change and no evidence of a fracture, 
dislocation, or subluxation.  

On a December 1995 VA neurological examination, the veteran 
complained of pain in his right leg.  It was noted he walked 
with a cane.  On examination, there was some pitting edema of 
the right leg which was slightly larger than the left leg.  
There was full range of motion.  There was good dorsal pedis 
pulses and +1 posterior tibial pulses in both ankles.  There 
was no evidence of ischemia in the foot.  As to the veteran's 
complaints of some numbness in the lateral part of his right 
leg above the ankle, the examiner stated there was no loss of 
sensation.  The examiner stated that on the examination there 
did not appear to be any arterial compromise of the lower 
extremities or evidence of venostasis.  

On a December 1995 VA examination of muscles, the veteran 
reported he had trouble walking due to pain in the right leg, 
which he believed was due to arthritis.  He reported that 
shrapnel cut a tendon and he had trouble walking in service.  
On examination, there was no focal muscle atrophy noted.  The 
veteran walked with a limp in the right leg, but power 
appeared equal on both sides.  With assistance, he could walk 
on toes and heels.  Muscle stretch reflexes were symmetrical 
on both sides including the knee and ankle jerk.  Ankle and 
knee jerk was about 2+ on both sides.  There was no extensor 
toe sign.  The impression was history of shrapnel injury to 
the right lower leg, with complaints of pain in the right 
leg.  Objectively, the examiner did not see reflex change or 
focal muscle atrophy.  

On a December 1995 VA vascular examination, the veteran 
complained of numbness and pain in his right lower leg.  On 
examination, there was no evidence of tissue loss or muscle 
herniation.  There was a small scar over the outer aspect of 
the right leg where the examiner stated a tendon repair was 
done.  Regarding the right ankle, there was only minimal 
motion in all phases including flexion, extension, abduction, 
and adduction.  The right ankle appeared to be frozen.  
Patellar and Achilles tendon reflexes were equal and active 
on both sides.  There was a good dorsalis pedis pulse in both 
feet.  The toes were cool, but it was noted to be a cool day.  
The veteran had superficial excoriations of the lateral and 
posterior aspects of the right lower leg.  

On an August 1997 VA examination in dermatology, the veteran 
reported a right lower leg wound in the soft tissue during 
service.  He stated that he had constant difficulty with the 
skin in that area ever since then with areas of pain and 
swelling of the leg, especially when he was on his feet for a 
lengthy period of time.  On examination, there was a 
depressed scar approximately 2 inches in diameter over the 
right lateral lower leg and a rash involving two-thirds of 
the skin of the lower leg.  There was edema, and it was 
pitting and tender to the touch.  The left lower leg was 
normal.  The impression was scar of the right lower leg, 
secondary to wound during military service, moderately 
disfiguring; and stasis dermatitis and stasis edema caused by 
the injury to the soft tissue of the right lower leg, 
symptomatic, moderately disfiguring.  

On an August 1997 VA examination of muscles, the veteran 
demonstrated to the examiner where shrapnel entered a couple 
of inches above his right ankle and exited a couple of inches 
below his knee (or at least where the examiner stated the 
veteran indicated it was removed).  The veteran stated the 
shrapnel was a large, jagged piece of metal.  He stated he 
recovered enough to return to duty but that he was put on 
light duty until discharge from service.  He stated that two 
years ago he was issued an elastic stocking due to some 
swelling in his right leg and that he took occasional Tylenol 
tablets for soreness in the right lower leg.  On examination, 
he walked with a limp and without a cane.  There was a 
minimal scar, and the examiner remarked it was very difficult 
to see either the scar of entry or the small surgical scar 
where the metal piece was removed.  There was no alteration 
in the appearance of the leg (that is, it was not deformed or 
swollen) compared to the left leg.  The adjacent joints 
appeared unimpaired.  There was full range of motion in the 
knee and normal motion in the right ankle in all directions.  
The examiner remarked that the veteran showed him how he 
exercised his right leg to maintain good circulation.  The 
patellar and Achilles tendon reflexes were present in both 
legs.  X-rays revealed that there was a tiny piece of metal 
in the soft tissues at about the mid-point of the right lower 
leg on the outer side which measured about 2 mm. in size; 
that there were also two small oval calcifications measuring 
about 1/2 cm. each that apparently were in the tract of the 
piece of shrapnel; and that the bone was not damaged and 
showed a normal appearance.  It was noted that the muscles 
had sustained some degree of damage but that they functioned 
normally at present.  By measurement, the circumference of 
the right lower leg at the mid-calf was the same on both 
sides.  There was no atrophy of muscles in either leg, and 
the veteran had a normal walking pattern.  X-rays of the 
right foot revealed very mild arthritic changes, no fracture 
or dislocation, and calcaneal spurring.  X-rays of the right 
tibia and fibula were normal.  In summary, the examiner 
stated that the shrapnel wound injury healed very well, 
leaving minimal findings, and that the current findings 
showed that the veteran could be normally active for his 
everyday activities.  The examiner noted that the veteran's 
right leg did not interfere with all the years of working in 
a shoe factory, mine, and as a machinist prior to stopping 
work due to a head injury in 1974.  The examiner opined that 
the veteran's right leg did not interfere with his everyday 
activities and did not show any easy fatigability or 
limitation of function resulting from the shrapnel wound.  

On a September 1997 VA vascular examination, the veteran 
complained of swelling in his right leg and ankle and of pain 
(in the calf) while walking.  On examination, pulsation in 
the femoral, popliteal, and dorsalis pedis veins was normal.  
There were no skin changes indicative of peripheral vascular 
disease.  There was no paresthesias.  An arterial Doppler 
study was normal.  A venous Doppler study showed valve 
incompetence in the common femoral, superficial femoral, and 
popliteal veins of both lower extremities and no deep vein 
thrombosis.  The diagnoses were incompetence of the venous 
system of the both legs (valvular incompetency of the common 
femoral, common superficial femoral, and popliteal veins), 
varicosities in the area of shrapnel, and no arterial 
disease.  

On a September 1997 VA neurological examination, the veteran 
reported that in service he sustained a shrapnel injury which 
shattered the bone.  His current main complaint was pain in 
the lateral aspect of the right lower leg.  On examination, 
motor functioning showed that power appeared equal on both 
sides.  The veteran could walk on toes and heels.  There was 
a scar on the right side of the leg, but it appeared to have 
no redness or discoloration at the time.  Muscle stretch 
reflex was symmetrical on both sides.  There was no focal 
muscle atrophy.  There was a complaint of numbness on the 
lateral aspect of the right lower leg.  The impression was 
history of shrapnel injury to the right lower leg.  The 
examiner stated that objectively there was no definite 
evidence of muscle atrophy or fasciculation seen.  The 
examiner also stated that the veteran had subjective 
complaints of numbness of the lateral aspect of the right 
lower leg which might represent peroneal nerve involvement 
but that otherwise there was no definite muscle weakness seen 
because the veteran was able to walk on toes and heels.  

On a September 1998 VA examination in dermatology, the 
veteran was examined to determine whether his skin problems 
(as diagnosed on the August 1997 VA examination) were 
directly related to or aggravated by his circulatory problems 
of the right lower leg.  The examiner stated that they were.  
It was further noted that records showed the veteran 
underwent vascular studies in September 1998, revealing a 
normal arterial Doppler study and no evidence of deep venous 
thrombosis or valvular incompetency on a venous study.  

In an October 1998 addendum to the VA dermatology examination 
report, the examiner related that venous and arterial Doppler 
studies of the lower extremities were within normal limits.  
The examiner stated that there was no venous or arterial 
disease noted in the veteran's lower extremities and that 
there was no circulatory problem related to shrapnel. 

In a February 1999 decision, the RO granted service 
connection and a 10 percent rating for stasis dermatitis as 
secondary to service-connected residuals of a shrapnel wound 
of the right lower extremity.  Also, the RO denied service 
connection for circulation problems, claimed as secondary to 
service-connected residuals of a shrapnel wound of the right 
lower extremity.  

A February 1999 VA outpatient record shows the veteran had 
minimal pedal edema on examination of the extremities.  

On an April 1999 VA neurological examination, the veteran 
complained of constant numbness of the right lower leg.  On 
motor examination, there was normal tone, bulk, and strength 
in all muscle groups including the right peroneal nerve.  
Regarding the right foot, he was able to dorsiflex, evert, 
and invert the foot without any difficulty.  The extensor 
hallucis was strong (4/5) on both sides.  On sensory 
examination, there was a subjective decrement of pinprick 
sensation distally on the right lower extremity.  The right 
lower extremity was edematous and swollen with diffuse 
redness from the distal to the medial aspect of the leg and 
evidence of old cellulitis and rash.  Coordination and 
cerebellar function were normal.  He had difficulty on heel 
and tiptoe walking and very poor tandem gait.  Reflexes were 
1+ and symmetrical with present ankle jerks and downward 
plantar responses bilaterally.  Regarding gait, the veteran 
was able to walk without any appreciable difficulty, when 
observed leaving the room upon completion of the examination.  
The impression was a nonfocal neurological examination.  The 
examiner noted the veteran had edema of both lower 
extremities with evidence of cellulitis and rash on the right 
leg.  The examiner stated that the subjective decrement of 
sensation had not changed much since previous examinations of 
the veteran and that motorwise there was no evidence of 
peroneal nerve lesion or any other deficit.  

In an April 1999 letter, the veteran stated that a 10 percent 
rating was inadequate for his service-connected residuals of 
a shrapnel wound of the right lower extremity.  He submitted 
four color photographs of his right lower extremity to show 
his red rash and the swollen condition of his leg, ankle, and 
foot.  He stated he recently saw a neurologist who informed 
him he had tendinitis in his leg.  

VA outpatient records show that in April 1999 the veteran had 
4+ pitting edema over the lower right leg, with severe eczema 
on dermatological examination.  In May 1999, he had mild 
edema on examination of his extremities.  In September 1999, 
he had no edema, cyanosis, or clubbing on examination of the 
extremities.  

In May 1999, the RO denied service connection for 
neurological problems, claimed as secondary to service-
connected residuals of a shrapnel wound of the right lower 
extremity.  

At a December 1999 RO hearing before a hearing officer, the 
veteran testified that he had been experiencing numbness in 
the right lower extremity ever since his operation in service 
following the shrapnel injury; that his shrapnel injury 
involved the severing of a ligament and shattering of a bone; 
that he was able to walk about two blocks and used a cane 
from time to time; that his numbness and pain worsened when 
walking on an incline or stairs; that he also had weakness in 
the right leg and a hard time balancing; that he tried 
avoiding activities that would injure or make his leg swell; 
that his swelling and rash worsened in cold weather; that he 
only had ankle swelling on the right side; and that his 
numbness and burning pain occurred in the front part of his 
right leg, extending from the ankle up to the wound site.  

A January 2000 VA outpatient record shows the veteran had no 
edema, cyanosis, or clubbing of the extremities on physical 
examination.  

On a February 2000 VA neurological examination, there was 
normal tone, bulk, and strength in all muscle groups, 
including the lower extremities.  The veteran was able to 
dorsiflex the foot and the extensor hallucis longus muscle.  
The main complaint involved pain around the ankle and in the 
bones pertaining to the first metatarsal at the level of the 
big toe.  The examiner stated that the decreased sensation 
reported by the veteran was exactly the same as it was on the 
previous neurological examination.  The right lower extremity 
continued to be edematous and swollen, with diffuse redness 
in the distal aspect of the leg with evidence of an old 
cellulitis and rash.  Coordination and cerebellar function 
were normal.  Reflexes were 1+ and symmetrical.  Regarding 
gait, the veteran was able to walk without a problem, and he 
used a cane and limped a little bit on the right lower 
extremity.  The examiner noted that the impression continued 
to be the same as before, that is, the veteran had a nonfocal 
neurological examination.  The examiner stated that the edema 
of both lower extremities and evidence of old cellulitis and 
rash on the right leg had not changed, and that the veteran 
still had subjective decrement of sensation that had not 
changed much since the previous examinations, not only by the 
examiner but by a prior neurologist who had evaluated him.  
The examiner reiterated that the April 1999 examination still 
remained, with no difference on the present examination.  The 
examiner opined that the veteran did not have any 
neurological problem except for pain complaints and swelling 
of the right leg.  

On a February 2000 VA examination of muscles, the veteran 
complained of pain, intermittent swelling, and constant 
numbness in the right lower leg.  He reported that his 
symptoms were exacerbated on exertions such as climbing a 
flight of stairs.  He reported he could walk up to two blocks 
before he had to stop due to pain.  He did not describe any 
fatigability or giving way in his right knee or ankle, or 
describe any motor incoordination or lack of endurance with 
regard to the right lower leg.  On examination, the veteran 
walked without a limp.  There were two scars.  One scar was 
located in the middle third of the lateral aspect of the 
right lower leg, measuring about 1 cm.; it was well healed, 
nontender, overlying the peroneal group of muscles, and not 
adherent to the deeper structures.  The other scar was about 
1 cm., overlying the peroneal group of muscles in the lower 
third of the right leg; it was deeply tender but not adherent 
to the deeper structures.  The veteran described a "weird 
feeling" of numbness all around his legs, and on testing 
with pinprick there was no coordination with any dermatome or 
peripheral nerve distribution.  The calf muscle girth was 
normal on both sides.  The right ankle had mild swelling but 
was nontender and more like diffuse edema.  Active range of 
motion of the right knee was from 20 degrees of dorsiflexion 
to 45 degrees of plantar flexion.  Dorsalis pedis pulsation 
was weakly palpable.  The veteran had some evidence of 
peripheral vascular disease.  Motor power in the right lower 
extremity was 5/5.  X-rays of the right leg showed shrapnel 
fragments in the middle third of the leg, with some vascular 
calcification, no periosteal elevation or effection of the 
tibial shaft, normal fibula bone, and no residual of a 
malunited fracture in either the tibia or fibula.  The 
impression was history of shrapnel injury to the right lower 
leg with residual pain and numbness.  The examiner stated 
that there were no focal neurological deficits with regard to 
dermatome or peripheral nerve distribution seen.  The 
examiner opined that right knee stiffness was more than 
likely to be due to degenerative joint disease change and 
that it was as likely as not that the physical activities 
during service contributed to the veteran's current right 
lower leg condition with scars and residual pain and 
numbness.  

A February 2000 VA outpatient record shows the veteran was 
seen in the pulmonary clinic.  It was noted that his leg 
edema was due partly to his medications for benign prostatic 
hypertrophy and hypertension.  

In May 2000, the veteran submitted two color photographs of 
his right lower extremity, indicating a red rash and a 
swollen ankle.  

II.  Analysis

Initially, the Board is satisfied that all relevant evidence 
has been properly developed and that no further assistance is 
required to comply with the duty to assist.  38 U.S.C.A. 
§ 5103A, as added by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran is evaluated for his residuals of a shrapnel 
wound of the right lower extremity under 38 C.F.R. § 4.73, 
Diagnostic Code 5311, for injury to muscle group (MG) XI, the 
muscles that function to provide propulsion in plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  These muscles consist of 
the posterior and lateral crural muscles and muscles of the 
calf, that is, triceps surae (gastrocnemius and soleus), 
tibialis posterior, peroneus longus, peroneus brevis, flexor 
hallucis longus, flexor digitorum longus, popliteus, and 
plantaris.  Under Code 5311, a slight disability warrants a 
noncompensable rating, a moderate disability warrants a 10 
percent rating, a moderately severe disability warrants a 20 
percent rating, and a severe disability warrants a 30 percent 
rating.  The veteran's residuals of a shrapnel wound of the 
right lower extremity are currently evaluated as 10 percent 
disabling (and has been 10 percent disabling since service 
connection was established in 1961 and is therefore 
"protected" from reduction, see 38 U.S.C.A. § 110).

In order for an increased rating to be assigned, the veteran 
must be shown to have a moderately severe injury to MG XI.  
38 C.F.R. § 4.73, Diagnostic Code 5311.  It is noted that the 
regulations for rating muscle injuries were revised effective 
July 3, 1997, while the veteran's claim for an increased 
rating was pending.  However, there were no substantive 
changes to Code 5311.  See 62 Fed. Reg. 30235-30240 (1997).

The factors to be considered in evaluating residuals of a 
shrapnel wound are listed in 38 C.F.R. § 4.56.  Information 
in this regulation provides guidance only and is to be 
considered with all other factors in the individual case.  
Robertson v. Brown, 5 Vet. App. 70 (1993).  (38 C.F.R. § 4.56 
was also subject to minor revisions, effective July 3, 1997, 
but there were no substantive changes to this regulation.  
See 62 Fed. Reg. 30235-30240 (1997).)

The historical and recent medical records to include the VA 
examinations in 1993, 1995, 1997, 1998, 1999, and 2000 show 
that the veteran had residual muscle impairment as the result 
of a penetrating shell fragment wound to the right lower 
extremity (the lower part of the right leg, lateral to the 
tibia) in service.  X-rays showed shrapnel was lying in the 
soft tissues of the right leg.  

Historical records from the veteran's World War II service 
show that, over the course of a month, the wound was debrided 
and a piece of shrapnel was removed from the leg in surgery.  
By the end of a month, the veteran's wound was almost 
entirely healed.  By the end of two months, his right leg had 
good function, but he underwent an additional month of 
rehabilitation before he was returned to duty.  There was no 
evidence of complaint or treatment of his service-connected 
disability from 1945 until 1961, when he complained of 
swelling at the right ankle.  There was no pain or 
circulatory deficiencies, and sensation was intact except in 
the area of scar tissue.  On a 1966 VA examination, there was 
good functioning of the right leg, with some decreased 
sensation down on to the dorsum of the foot (distal to a 
shrapnel wound scar).  In 1975, the veteran was seen at the 
VA with a complaint of right leg pain, and the objective 
findings included a slightly depressed, tender right leg scar 
with some loss of tissue.  There was no evidence of 
complaints or treatment of his service-connected disability 
from 1975 until 1993 when he was treated principally for 
right ankle complaints.  Thereafter, the veteran was examined 
numerous times by the VA from 1993 to 2000 in regard to the 
muscular, neurological, vascular, and skin condition of his 
right lower leg.  

In regard to the muscular residuals of the shrapnel wound in 
service, the veteran's primary complaint was pain and 
swelling in the right leg which restricted his ability to 
walk.  He also complained of a right ankle disability; 
however, there is no evidence that findings of pain and 
swelling of the ankle is in any related to the shrapnel wound 
of the right lower leg in service.  Objective findings on a 
1993 VA examination revealed there was minimal swelling of 
the right leg (+1 edema) and normal strength.  Objective 
findings on a 1995 VA examination revealed no focal muscle 
atrophy.  Although the veteran walked with a limp, power 
appeared equal on both sides.  Although there was no extensor 
toe sign, muscle reflexes were also symmetrical in both legs.  
Objective findings on VA examinations in 1997 revealed he 
walked with a limp, but he was able to walk on toes and 
heels.  Reflexes were symmetrical in both legs.  There was no 
evidence of muscle atrophy, and power appeared equal on both 
sides.  An examiner opined that the veteran's right leg did 
not interfere with his everyday activities or show any 
fatigability or limitation of motion of function resulting 
from the shrapnel wound.  Objective findings on a 1999 VA 
examination revealed normal tone, bulk, and strength in all 
muscle groups.  There was no evidence of limitation of motion 
of the right foot.  Reflexes were 1+ and symmetrical, and 
coordination was normal.  The veteran had difficulty in heel 
and tiptoe walking, but he was able to walk with a normal 
gait from the examination room.  Objective findings on VA 
examinations in February 2000 revealed the veteran walked 
without a limp and he had normal calf muscle girth.  He was 
able to dorsiflex the foot and the extensor hallucis longus 
muscle.  Additionally, all muscle groups of the right lower 
extremity had normal tone, bulk, and strength, and his 
reflexes were 1+ and symmetrical.  

These complaints and findings of the veteran's residuals of a 
shrapnel wound of the right lower extremity more closely 
approximate the criteria for a moderate muscle disability as 
described in 38 C.F.R. § 4.56.  While the veteran's shrapnel 
wound of the right lower leg was a penetrating wound 
requiring debridement, which is contemplated by a moderately 
severe muscle injury, the historical evidence does not show 
that his wound was of severe grade when initially treated, 
that he was hospitalized for a prolonged period, that there 
was a consistent record of complaint of the cardinal symptoms 
of muscle wounds, or that he was unable to keep up with work 
requirements following service.  Moreover, there is no 
objective evidence of marked or moderately severe loss of 
muscle strength.  Accordingly, the Board finds that the 
residuals of a shrapnel wound of the right lower extremity 
are properly rated as 10 percent disabling under Code 5311.  

The veteran claims that his residuals of the shrapnel wound 
in service involve pain and numbness of the right lower 
extremity.  On a 1995 VA neurological examination, the 
veteran complained of numbness in the lateral part of his 
right leg above the ankle, but the examiner stated that there 
was no loss of sensation.  On a 1997 VA neurological 
examination, subjective complaints of numbness of the lateral 
aspect of the right lower leg were noted, and the examiner 
believed such complaints might represent peroneal nerve 
involvement.  On 1999 and 2000 VA neurological examinations, 
the examiner stated that despite a subjective decrement of 
pinprick sensation distally on the right lower extremity 
there was no evidence of a peroneal nerve lesion or any other 
deficit.  The examiner diagnosed a nonfocal neurological 
examination and opined that the veteran did not have any 
neurological problem except for pain complaints and swelling 
of the right leg.  On a 2000 VA examination for muscles, the 
examiner stated that there were no neurological deficits with 
regard to dermatome or peripheral nerve distribution but that 
the shrapnel wound in service contributed to residual pain 
and numbness.  In sum, the objective evidence of neurological 
pathology is scant and indicates only that the veteran has 
complaints of residual pain and numbness from the shrapnel 
injury in service.  There is no evidence of atrophy of the 
right lower extremity or other reliable evidence of 
functional loss that has not already been contemplated by the 
muscle rating criteria of Code 5311.  The Board concludes 
that an additional rating based on the veteran's claimed 
functional loss due to pain and numbness is not warranted due 
to the lack of objective pathology supporting such a rating.  
Moreover, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part 
unless entirely different functions are affected, which is 
not the case here.  38 C.F.R. § 4.55(a).  

In regard to skin-related residuals of a shrapnel wound of 
the right lower extremity, service connection has been 
established for stasis dermatitis as secondary to the 
shrapnel wound.  Service connection for such disability 
(which is commonly cited in medical literature as caused by 
venous insufficiency) took into account the objective 
findings of skin lesions, eczematous rash, excoriations, and 
pitting edema of the right lower leg.  (The veteran did not 
appeal the 10 percent rating assigned for such disability by 
RO decision of February 1999.)  Nevertheless, the residuals 
of the shrapnel wound also include two healed scars.  Under 
applicable criteria, a 10 percent evaluation is warranted for 
superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  When the requirements for a 
compensable rating under a diagnostic code are not shown, a 0 
percent rating is assigned.  38 C.F.R. § 4.31.  Scars may be 
evaluated for limitation of functioning of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  

As for the scar residuals, within a month of his shrapnel 
injury to the right lower leg the veteran's wound was noted 
to be well-healed.  After service, the scars continued to be 
well healed, and they showed no signs of being adherent.  
However, more recent medical evidence suggests a symptomatic 
scar.  At VA examinations in 1993 and 2000, pain and 
tenderness were associated with at least one of the two noted 
scars from the shrapnel injury in service.  With due regard 
to the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the 
Board finds that the veteran has a separate disability from a 
painful scar, warranting a separate 10 percent rating for a 
scar under Code 7804.  Esteban v. Brown, 6 Vet.App. 259 
(1994).  To this extent, the benefit sought on appeal is 
granted.


ORDER

An increase in a 10 percent rating for residuals of a 
shrapnel wound of the right lower extremity (excluding scar) 
is denied.

A separate 10 percent rating for shrapnel wound scar of the 
right lower extremity is granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

